18 N.Y.3d 952 (2012)
967 N.E.2d 698
944 N.Y.S.2d 473
2012 NY Slip Op 68593
MARSHALL INVESTMENTS CORPORATION et al., Appellants,
v.
HARRAH'S OPERATING COMPANY, INC., as Successor to CASAR'S ENTERTAINMENT INC., Formerly Known as PARK PLACE ENTERTAINMENT CORPORATION, et al., Respondents.
Motion No: 2012-18.
Court of Appeals of New York.
Submitted January 3, 2012.
Decided March 29, 2012.
*953 Motion for reargument of motion for leave to appeal denied [see 17 NY3d 949 (2011)]. The parties' stipulation, being without prejudice, did not finally determine the second cause of action for purposes of this Court's jurisdiction.